Jf ourtlj Court of
                                          cUitom'o,

                                        October 20, 2014


                                      No. 04-14-00115-CR


                                          Lloyd Rector,
                                            Appellant


                                                V.



                                       The Stale of Texas.
                                             Appellee


                               Trial Court Case No. 2012CR4029B


                                        ORDER

       The Court has reviewed the record and briefs in this appeal and has determined that oral
argument will not significantly aid it in determining the legal and factual issues presented in the
appeal. Sec TEX. R. App. P. 39.S. Therefore, all requests for oral argument are denied, and the
cause is advanced for ON BRIEFS submission on December 10. 2014. to the following panel:
Justice Martinez. Justice Alvarez, and Justice Chapa. All parties will be notified of the Court's
decision in this appeal in accordance with Tex. R. App. P. 48.

       Either party may file a motion requesting the Court to reconsider its determination that
oral argument will not signilicantly aid the Court in determining the legal and factual issues
presented in the appeal. See Tex. R. APP. I'. 39.8. Such a motion should be filed within ten (10)
days from the date of this order.


       It is so ORDERED on October 20. 2014.



                                                             Rebeca C. Marmre^^Tiistice

       IN WITNESS WHEREOF, I have hereunto set my hand and a/fixed ihelel
court on this October 20. 2014.